Order entered July 9, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00552-CV

                   WWLC INVESTMENT, L.P., Appellant

                                       V.

                          SORAB MIRAKI, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                 Trial Court Cause No. NO. 471-06552-2019

                                    ORDER

      The Court has instructed the parties to file, by July 9, 2021, letter briefs
explaining why this appeal is not now moot in light of the recent opinion by the
Texas Supreme Court in WWLC Investment, L.P. v. Sorab Maraki, No. 20-0173,
2021 WL 2483765 (Tex. June 18, 2021). Before the Court is appellant’s July 8,
2021 motion for an extension of time to file its letter brief. We GRANT the
motion and extend the time to July 23, 2021.

                                            /s/   KEN MOLBERG
                                                  JUSTICE